Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 10-12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the layered compound further comprises H”. It is not clear if “H” is intended to be a part of the chemical structure in Formula 1, or if it is a separate structure. In the interest of compact prosecution, “H” will be interpreted as a part of the chemical structure of Formula 1.
Claim 7 recites the subscript “a”, but the claim does not define the values associated with the subscript. In the interest of compact prosecution, “a” will be interpreted as any value.
Claim 8 recites “a peak having the greatest intensity”. It is not clear if “a peak having the greatest intensity” is referring to “a peak from the group of peaks having the greatest intensity”, or if there is only one such peak having a greatest intensity. In the interest of compact prosecution, the phrase will be interpreted as implying only one peak of greatest intensity is present. 
Claims 10 and 11 are rejected as indefinite due to dependence on indefinite claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, and 12-21 are rejected under 35 U.S.C. 103 as unpatentable over Moustakas et al (US 5,633,192 A).
With regards to claim 1, Moustakas discloses a layer of Group 13 metal nitride (i.e., a layered compound) such as GaN (Moustakas: col. 1, lines 19-27). According to Formula 1 of the present claim, for GaN, x = 0, y = 1, and z = 1, the y and z values of Moustakas being in the claimed range (Moustakas: col. 1, lines 19-27). The value of x = 0 is infinitesimally close to the claimed endpoint of x > 0, such that the two points are considered substantially close, thereby establishing a prima facie case of obviousness (Moustakas: col. 1, lines 19-27). Alternatively, Moustakas teaches the inclusion of Ca (i.e., an element “M”) as a dopant (Moustakas: col. 6, line 58 through to col. 7, line 16). Moustakas teaches that the concentration of such a dopant is to be adjusted based on the desired resistivity and to improve device stability (Moustakas: col. 2, line 62 through to col. 3, line 29; col. 6, line 58 through to col. 7, line 16). 
With regards to claim 2, Moustakas teaches the inclusion of Ca (i.e., an element “M”) as a dopant (Moustakas: col. 6, line 58 through to col. 7, line 16). Moustakas teaches that the concentration of such a dopant is to be adjusted based on the desired resistivity and to improve device stability (Moustakas: col. 2, line 62 through to col. 3, line 29; col. 6, line 58 through to col. 7, line 16). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the amount of element “M”, thereby establishing a case of obviousness.
With regards to claim 3, Moustakas teaches the inclusion of Ca (i.e., an element “M”) as a dopant (Moustakas: col. 6, line 58 through to col. 7, line 16). Moustakas teaches that the concentration of such a dopant is to be adjusted based on the desired resistivity and to improve device stability (Moustakas: col. 2, line 62 through to col. 3, line 29; col. 6, line 58 through to col. 7, line 16). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the amount of element “M”, thereby establishing a case of obviousness.
With regards to claim 4, Moustakas teaches the inclusion of Ca (i.e., an element “M”) as a dopant (Moustakas: col. 6, line 58 through to col. 7, line 16). Moustakas teaches that the concentration of such a dopant is to be adjusted based on the desired resistivity and to improve device stability (Moustakas: col. 2, line 62 through to col. 3, line 29; col. 6, line 58 through to col. 7, line 16). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the amount of element “M”, thereby establishing a case of obviousness.
With regards to claim 5, the M is Ca (see above discussion).
With regards to claim 8, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed XRD properties.

With regards to claim 12, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed ferroelectric properties.
With regards to claim 13, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed resistance switching properties.
With regards to claim 14, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed luminescence properties.
With regards to claim 15, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed band gap.
With regards to claim 16, Moustakas discloses a layer of Group 13 metal nitride with a thickness of 0.3 to 0.5 microns (i.e., 300 nm to 500 nm, and hence, a nanosheet) such as GaN (Moustakas: col. 1, lines 19-27). According to Formula 1 of the present claim, for GaN, x = 0, y = 1, and z = 1, the y and z values of Moustakas being in the claimed range (Moustakas: col. 1, lines 19-27). The value of x = 0 is infinitesimally close to the claimed endpoint of x > 0, such that the two points are considered substantially close, thereby establishing a prima facie case of obviousness (Moustakas: col. 1, lines 19-
With regards to claim 17, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed ferroelectric properties.
With regards to claim 18, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed resistance switching properties.
With regards to claim 19, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed luminescence properties.
With regards to claim 20, the composition of Moustakas is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas is expected to achieve the claimed band gap.
With regards to claim 21, the nanosheet has a thickness of 300 nm to 500 nm, which is squarely within the claimed range, and also overlaps the claimed range, thereby establishing a prima facie case of obviousness (see above discussion). See MPEP 2144.05.


Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as unpatentable over Moustakas et al as applied to claim 1 above, and in further view of Kang et al (Effects of Hydrogenation and Annealing on the Deep Levels in GaN Epilayers Grown on Sapphire Substrates).
With regards to claim 6, Moustakas teaches a layered compound as applied to claim 1 above. However, Moustakas does not appear to teach the incorporation of H (i.e., hydrogen).
Kang discloses hydrogenation of GaN layers for the purpose of improving efficiency (Kang: page L25, first paragraph). Kang teaches that GaN materials known in the art have issues with leakage currents and lifetime limitations (Kang: page L25, first and second paragraphs). The hydrogenation of Kang introduces hydrogen atoms which passivate improper bonds and improve the crystallinity of the structure, leading to improved performance (Kang: page L25, second paragraph). Moustakas and Kang are analogous art in that they are related to the same field of endeavor of improving the electronic device properties of GaN layers. A person of ordinary skill in the art would have found it obvious to have incorporated the hydrogen of Kang into the GaN layer of Moustakas in order to provide improved efficiency, device lifetime, and device performance (Kang: page L25, first and second paragraphs).
With regards to claim 7, Moustakas teaches a layered compound as applied to claim 1 above. However, Moustakas does not appear to teach the incorporation of H (i.e., hydrogen).
Kang discloses hydrogenation of GaN layers for the purpose of improving efficiency (Kang: page L25, first paragraph). Kang teaches that GaN materials known in the art have issues with leakage currents and lifetime limitations (Kang: page L25, first and second paragraphs). The hydrogenation of Kang introduces hydrogen atoms which passivate improper bonds and improve the crystallinity of the structure, leading to improved performance (Kang: page L25, second paragraph). Moustakas and Kang 
With regards to claim 10, the composition taught by Moustakas and Kang is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas and Kang is expected to possess the claimed hydrogen ion peaks.
With regards to claim 11, the composition taught by Moustakas and Kang is substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Moustakas and Kang is expected to possess the claimed binding peaks.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783